Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0236056 (Mori et al.) (hereinafter “Mori”) in view of Japanese Publication No. 6-16253 (hereinafter “JP’253”) (both references were cited in the 11/14/19 IDS).
Regarding claim 1, Figs. 1-3 of Mori show an image forming apparatus (printer) comprising:
a main casing (2) comprising a wall having an opening (opening between elements 41 and 22B in Fig. 1);

a scanner unit (6) configured to irradiate light onto the photosensitive drum (71A); 
an intermediate transfer belt (91) configured to receive a developer image transferred from the photosensitive drum (71A), the intermediate transfer belt (91) being disposed below the at least one process unit (70);
a sheet feed tray (41) configured to accommodate a first sheet therein; 
a sheet feed roller (43) configured to feed the first sheet from the sheet feed tray (41); 
a manual feed part (including 421-424) configured to feed a second sheet that is inserted into the main casing (2) through the opening (opening between elements 41 and 22B in Fig. 1); and
a secondary transfer roller (93) configured to transfer the developer image from the intermediate transfer belt (91) to a sheet that is one of the first sheet and the second sheet, wherein the manual feed part (including 421-424) comprises:
a first part (423 or 424) comprising a first roller and a second roller which are configured to sandwich therebetween the second sheet to convey the second sheet along a manual feed conveying path (path along 422) that is defined between the intermediate transfer belt (91) and the sheet feed tray (41); and
Mori teaches most of the limitations of claim 1 including a manual feed part (including 421-424) with first and second parts, but Mori does not show that the second part comprises a regulation body configured to regulate position of the second sheet, in which the regulation body is movable in a first direction (right or left), and the second part is detachably attached to the main casing (2), as claimed.
	JP’253 shows that it is well known in the art to provide an image forming device (printer) with a manual feed part (Fig. 4) configured to feed a second sheet that is inserted into a main casing (Fig. 1) through an opening (opening above element 14d in Fig. 4), in which the manual feed part (Fig. 4) comprises:
a first part (including 25a and 28) comprising a first roller and a second roller which are configured to sandwich therebetween the second sheet to convey the second sheet along a manual feed conveying path (path in Fig. 4) that is defined between an intermediate transfer belt (1 in Fig. 1) and a sheet feed tray (14); and
a second part (including 14d and 14c in Fig. 4) disposed between the intermediate transfer belt (1) and the sheet feed tray (14), in which the second part (including 14d and 14c) comprises a regulation body (14d) configured to regulate position of the second sheet, the regulation body (14d) is movable in the first direction (right or left in Fig. 1), and the second part (including 14d and 14c) is detachably attached to the main casing (Fig. 1), as claimed.  The English abstract of JP’253 explains that this manual feed part arrangement offers reduction in size and Mori apparatus with a manual feed part that includes first and second parts according to the teachings of JP’253, because this manual feed part arrangement offers reduction in size and ease in maintenance compared to other paper feeding devices, as taught by JP’253.  Thus, all of the limitations of claim 1 are met by the cited combination of references.
Regarding claim 2, Figs. 1-4 of JP’253 show that the second part (including 14d and 14c) is mountable to the sheet feed tray (14).
Regarding claim 4, Figs. 1-3 of Mori show a process frame (81) configured to accommodate therein the at least one process unit (70).
Regarding claim 5, Figs. 1-3 show that the process frame (81) is configured to move between a position inside the main casing (2) and a position outside the main casing (2).
3.	Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of JP’253 as applied to claims 1 and 5 above, and further in view of U.S. Patent Application Publication No. 2006/0140668 (Sato et al.) (hereinafter “Sato”).  With regard to claim 3, Mori teaches that the intermediate transfer belt (91) has a first belt surface (upper surface) and a second belt surface (lower surface), the first belt surface (upper surface) facing in a direction toward the at least one process unit (70) and the second belt surface (lower surface) facing in a direction away from the at least Mori and JP’253 both do not show that a first belt surface (upper surface) is inclined, as claimed.
Figures 1-5 of Sato show that it is well-known in the art to provide an image forming apparatus (printer) with an intermediate transfer belt (58) that has a first belt surface (upper surface) and a second belt surface (lower surface), in which the first belt surface (upper surface) faces in a direction toward at least one process unit (including 39M) and the second belt surface (lower surface) faces in a direction away from the at least one process unit (39M); and the first belt surface (upper surface) of the intermediate transfer belt (58) is inclined relative to a horizontal direction.  Numbered paragraph [0074] of Sato teaches that processing units (32M, 32C, 32Y and 32Bk) and the intermediate transfer belt (58) are arranged in parallel with one another and at a predetermined angle to a drawing direction (horizontal direction), for the purpose of separating the processing units (32M, 32C, 32Y and 32Bk) and the intermediate transfer belt (58) when a frame (30) accommodating the processing units (32M, 32C, 32Y and 32Bk) is drawn out.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of Mori in view of JP’253 with an intermediate transfer belt having an upper first belt surface that is inclined, for the purpose of separating the processing units and the intermediate transfer belt when a frame accommodating the processing units is drawn out, as taught by Sato.  Thus, all of the limitations of claim 3 are met by the cited combination of references.  
 Regarding claim 6, Sato shows a process frame (30) configured to move between a position inside a main casing (element 10 in Sato) and a position outside the Sato) in a direction that is inclined relative to a horizontal direction.  This same arrangement would be applied to the apparatus of Mori in view of JP’253 according to the teachings of Sato.
Regarding claim 7, Sato shows a process frame (element 30) configured to accommodate therein at least one process unit (39M in Sato),
wherein the process frame (element 30) is configured to move between a position inside the main casing (element 10 in Sato) and the position outside the main casing (element 10 in Sato) in a direction along the first belt surface (upper surface of belt 58).  This same arrangement would be applied to the apparatus of Mori in view of JP’253 according to the teachings of Sato.
Response to Arguments
4.	Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.
Applicant argues
According to JP’253 in para. [0011] and as shown in Fig. 2, the ribs 14d are formed on the upper surface of the cassette cover 14c extending in a sheet conveying direction, and are used as a sheet guiding surface for the manual sheet feeding mechanism.  As such, it is apparent that the ribs 14d are fixed to the cassette cover 14c and not movable relative to the cassette cover 14c.
While Fig. 5 of JP’253 illustrates that the cassette cover 14c is detachable from the printer main body together with the sheet feed cassette 14, nowhere does JP’253 
If Mori were combined with the cassette cover 14c having the ribs 14d of JP’253, the claim 1 features, “the second part comprising a regulation body configured to regulate position of the second sheet, the regulation body being movable in the first direction, and wherein the second part is detachably attached to the main casing” would not result.
The examiner disagrees with these arguments.  Mori teaches at least one processing unit (70), each having a photosensitive drum (71A) extending in a first direction (right or left in Fig. 1).  In other words, the first direction is horizontally to the right or left in Fig. 1 of Mori.
Figures 1 and 5 of JP’253 show an image forming device that is similarly oriented to the image forming device in Mori, with a cassette 14 of JP’253 similarly located on a right-hand side just like cassette 41 in Mori.  JP’253 also shows a second part (including 14d and 14c in Fig. 4) that comprises a regulation body (14d) configured to regulate position of the second sheet, in which the regulation body (14d) is movable horizontally in the first direction (right or left in Fig. 1) together with cassette cover 14c, when cassette 14 is detached from main body 2 of JP’253, as best shown in Fig. 5 of JP’253.  All of the limitations of claim 1 are met by Mori in view of JP’253.

JP’253 in para. [0014] and Fig. 4 discloses a side unit 33b, which regulates a sheet feed position and is provided on top surface of the manual feed tray 33. The manual feed tray 33 is supported by the shaft 34 so as to be pivotally movable relative to the printer main body as illustrated in Fig. 4 and described in para. [0014]. Significantly, JP’253 does not disclose or otherwise suggest that the manual feed tray 33 having the side unit 33b is detachable from the printer main body. Therefore, if Mori were combined with the manual feed tray 33 having a side unit 33b of JP’253, the claim 1 combination would still not result.
In response, the examiner does not rely upon side unit 33b of JP’253 for the claimed regulation body in claim 1.
The rejections of dependent claims 2-7 are also outlined above.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/THOMAS A MORRISON/Primary Examiner, Art Unit 3658